April 17, 2009


Mr. Don W. Kothmann
Knolle Holcomb Kothmann & Callahan, P.C.
7600 N. Capital of Texas Hwy
Building B, Suite 110
Austin, TX 78731
Ms. Heather Lynn Long
Sommerman & Quesada, LLP
3811 Turtle Creek Blvd., Suite 1400
Dallas, TX 75219

RE:   Case Number:  07-1028
      Court of Appeals Number:  13-06-00478-CV
      Trial Court Number:  2004-11-5774-B

Style:      FORT BROWN VILLAS III CONDOMINIUM ASSOCIATION, INC. D/B/A FORT
      BROWN CONDOSHARES AND LRI MANAGEMENT, INC.
      v.
      COY GILLENWATER

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.   (Justice  Johnson  not
sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn  |
|   |Ms. Aurora De La   |
|   |Garza              |